DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to a communication file on 02/16/22. Claims 1-15 are pending.

3.	Applicant's arguments filed 07/12/21 have been fully considered but they are not persuasive. 

Applicant argues that the cited references alone or in combination do not teach “the first fresh rate is a same rate as the frame rate”. The examiner disagrees. 

As shown in the art rejection below, Huang et al (20160078838) do not specifically teach the first fresh rate is a same rate as the frame rate.

However, Huang et al teach the refresh rate selection controller 120 is configured to select one from a plurality of refresh rates in response to a monitoring of a current state/scenario. [0028].

Huang et al also tech that an increased/decreased frame rate of an image/video stream processed by the processor 100 or provided by application software running [0037].

Note that both the refresh rate selection controller 120 and the processor 100 provide variable fresh rates and variable frames rate respectively.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of this application to utilize Huang’s refresh rate selection controller 120   and the processor 100 in a desired manner, because the variability feature allows manipulating to obtain the needed values as taught by Huang et al.

Applicant argues that the cited references alone or in combination do not teach “the timing control receives an indicator from the display engine and uses the indicator to determine that the first refresh rate can be lowered to a second refresh rate without the frame rate of the video stream from the display engine being changed”. The examiner disagrees.

As shown in the art rejection below, Huang et al do not specifically teach “the timing control receives an indicator from the display engine and uses the indicator to determine that the first refresh rate can be lowered to a second refresh rate without the frame rate of the video stream from the display engine being changed”.

Huang et al teach wherein the timing control (120) receives an indicator from the display engine(100) ([0036], the refresh rate selection controller 120 could select the refresh rates in response to monitoring of the current state/scenario such that the processor 100 could transition between states/scenarios mainly based on information regarding a current state/scenario) and uses the indicator to determine that the first refresh rate (120) can be lowered to a second refresh rate (120) without the frame rate of the video stream from the display engine (100) being changed ([0027], the processor 100, [0065], if the ISC 180 detects that the input image stream has a low frame rate, the refresh rate selection controller 120 can select a low refresh rate of all the refresh rates that the display panel 300 is operable at that is close or identical to the detected low frame rate, note that it would be obvious that “a low frame rate’ could be one fixed value and the refresh rate could vary since the refresh rate selection controller 120 selects).

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to utilize Huang’s refresh rate selection controller 120 as configured in Fig.1 in a desired manner, because the controller 120 could select the refresh rates in response to monitoring of the current state/scenario as taught by Huang et al. 

Applicant argues that the cited references alone or in combination do not teach that a frame from the video stream does not include new image data or changed image data, as compared to a previously received frame. The examiner disagrees.




Xie et al (US 20200294475) teach that a frame from the video stream does not include new image data or changed image data, as compared to a previously received frame (Fig. 2 (S210, S220),  [0032] In S210, whether image data of a current UI frame to be displayed is the same as image data of a previous UI frame is judged; if yes, S220 is executed; otherwise S230 is executed).

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Huang’ controller 120 with Xie’s steps (Fig. 2) including displaying image data of a current UI frame as same as image data of a previous UI frame, the use of such step helps solve the problem of high bandwidth consumption in display as taught by Xie et al. 



Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (20160078838) in view of Xie et al (US 20200294475) and Albrecht et al (US 20160314734).



Regarding claims 1 and 9, Huang et al (20160078838) teaches an electronic device (10) comprising (Fig. 1 (10), [0026], an electronic device 10): a display engine (100), wherein the display engine (100) generates a video stream with a frame rate; (Fig. 1 (100, 300), [0027],  display panel 300, [[0037], an increased/decreased frame rate of an image/video stream processed by the processor 100 or provided by application software running), a display (300) wherein the display (300) includes ([0027], the display panel 300 is operable to display images with an alterable refresh rate. Preferably, the display panel 300 is dynamically selected to be refreshed with one of a plurality of possible refresh rates, [0006], enhancing user’s visual experience); and a timing controller (140, 120) located the display (300) (Fig 1 (120, 140, 300), [0028], the processor 100 comprises a refresh rate selection controller 120 and a display controller 140, [0027], a display panel 300), 

Huang et al do not specifically teach the timing controller located in the display.

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to shift the location of Huang’s processor 100 (which includes the refresh rate selection controller 120 and a display controller 140) inside the display system including the display panel 300 since it has been held to be within the general skill of the worker to shift location of parts, In re Japikse, 86 USPQ 70 (CCCPA 1950).

Huang et al do not specifically teach “the timing control receives an indicator from the display engine and uses the indicator to determine that the first refresh rate can be lowered to a second refresh rate without the frame rate of the video stream from the display engine being changed”.

(120) receives an indicator from the display engine(100) ([0036], the refresh rate selection controller 120 could select the refresh rates in response to monitoring of the current state/scenario such that the processor 100 could transition between states/scenarios mainly based on information regarding a current state/scenario) and uses the indicator to determine that the first refresh rate (120) can be lowered to a second refresh rate (120) without the frame rate of the video stream from the display engine (100) being changed ([0027], the processor 100, [0065], if the ISC 180 detects that the input image stream has a low frame rate, the refresh rate selection controller 120 can select a low refresh rate of all the refresh rates that the display panel 300 is operable at that is close or identical to the detected low frame rate, note that it would be obvious that “a low frame rate’ could be one fixed value and the refresh rate could vary since the refresh rate selection controller 120 selects).

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to utilize Huang’s refresh rate selection controller 120 as configured in Fig.1 in a desired manner, because the controller 120 could select the refresh rates in response to monitoring of the current state/scenario as taught by Huang et al. 

Huang et al do not specifically teach the first fresh rate is a same rate as the frame rate.

120 is configured to select one from a plurality of refresh rates in response to a monitoring of a current state/scenario. [0028].

Huang et al also tech that an increased/decreased frame rate of an image/video stream processed by the processor 100 or provided by application software running [0037].

Note that both the refresh rate selection controller 120 and the processor 100 provide variable fresh rates and variable frames rate respectively.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of this application to utilize Huang’s refresh rate selection controller 120   and the processor 100 in a desired manner, because the variability feature allows manipulating to obtain the needed values as taught by Huang et al.

Huang et al do not specifically teach that a frame from the video stream does not include new image data or changed image data, as compared to a previously received frame.


Xie et al (US 20200294475) teach that a frame from the video stream does not include new image data or changed image data, as compared to a previously received frame (Fig. 2 (S210, S220),  [0032] In S210, whether image data of a current UI frame to be displayed is the same as image data of a previous UI frame is judged; if yes, S220 is executed; otherwise S230 is executed).

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Huang’ controller 120 with Xie’s steps (Fig. 2) including displaying image data of a current UI frame as same as image data of a previous UI frame, the use of such step helps solve the problem of high bandwidth consumption in display as taught by Xie et al. 

Huang (as modified by Xie et al ) do not teach “a timing controller located in the display, wherein the timing control receives an indicator from the display engine that a frame from the video stream does not include new image data or changed image data, as compared to a previously received frame, and uses the indicator to determine that the first refresh rate can be lowered to a second refresh rate without the frame rate of the video stream from the display engine to the timing controller being changed”.

Albrecht et al (US 20160314734) teach the timing controller 38 may receive the image data from the source 36 and perform additional processing [0051], and timing controller 38 may receive the desired refresh rate from the processor 18 and/or the image processing circuitry 17 [0072].


reduce the possibility that flickering as taught by Albrecht et al.

Regarding claim 16, Huang et al teach  a system for enabling a low power refresh during a semi-active workload, the system comprising ([0043], in the low power state/scenario, the refresh rate selection controller 120 could select one of relatively low refresh rate to reduce the power consumption [0037], such that a different state/scenario comprises (but not limited to): web browsing): a display engine(100),  wherein the display engine (100) generates a video stream with a frame rate (Fig. 1 (100, 300), [0027],  display panel 300, [[0037], an increased/decreased frame rate of an image/video stream processed by the processor 100 or provided by application software running); a display(300), wherein the display (300) includes an image related to a semi-active workload that is viewable by a user and the image is refreshed at a first refresh rate([0027], the display panel 300 is operable to display images with an alterable refresh rate. Preferably, the display panel 300 is dynamically selected to be refreshed with one of a plurality of possible refresh rates, [0006], enhancing user’s visual experience); and a timing controller (140, 120) located the display (300) (Fig 1 (120, 140, 300), [0028], the processor 100 comprises a refresh rate selection controller 120 and a display controller 140, [0027], a display panel 300), 

in the display.

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to shift the location of Huang’s processor 100 (which includes the refresh rate selection controller 120 and a display controller 140) inside the display system including the display panel 300 since it has been held to be within the general skill of the worker to shift location of parts, In re Japikse, 86 USPQ 70 (CCCPA 1950).

Huang et al do not specifically teach wherein the timing control receives an indicator from the display engine and uses the indicator to determine that the first refresh rate can be lowered to a second refresh rate without the frame rate of the video stream from the display engine being changed.

Huang et al teach wherein the timing control (120) receives an indicator from the display engine(100) ([0036], the refresh rate selection controller 120 could select the refresh rates in response to monitoring of the current state/scenario such that the processor 100 could transition between states/scenarios mainly based on information regarding a current state/scenario) and uses the indicator to determine that the first refresh rate (120) can be lowered to a second refresh rate (120) without the frame rate of the video stream from the display engine (100) being changed ([0027], the processor 100, [0065], if the ISC 180 detects that the input image stream has a low frame rate, the refresh rate selection controller 120 can select a low refresh rate of all the refresh rates that the display panel 300 is operable at that is close or identical to the detected low frame rate, note that it would be obvious that “a low frame rate’ could be one fixed value and the refresh rate could vary since the refresh rate selection controller 120 selects).

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to utilize Huang’s refresh rate selection controller 120 as configured in Fig.1 in a desired manner, because the controller 120 could select the refresh rates in response to monitoring of the current state/scenario as taught by Huang et al. 

Huang et al do not specifically teach that a frame from the video stream does not include new image data or changed image data, as compared to a previously received frame.


Xie et al (US 20200294475) teach that a frame from the video stream does not include new image data or changed image data, as compared to a previously received frame (Fig. 2 (S210, S220),  [0032] In S210, whether image data of a current UI frame to be displayed is the same as image data of a previous UI frame is judged; if yes, S220 is executed; otherwise S230 is executed).




Huang (as modified by Xie et al ) do not teach “a timing controller located in the display, wherein the timing control receives an indicator from the display engine that a frame from the video stream does not include new image data or changed image data, as compared to a previously received frame, and uses the indicator to determine that the first refresh rate can be lowered to a second refresh rate without the frame rate of the video stream from the display engine to the timing controller being changed”.

Albrecht et al (US 20160314734) teach the timing controller 38 may receive the image data from the source 36 and perform additional processing [0051], and timing controller 38 may receive the desired refresh rate from the processor 18 and/or the image processing circuitry 17 [0072].


It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to utilize Huang’s refresh rate selection controller 120 (as reduce the possibility that flickering as taught by Albrecht et al.

Regarding claims 2,10 and 17, Huang et al teach the display engine does not enter a power saving mode ([0054], Hence, in the camera preview and video recording operation, the processor 100 selects a moderate refresh rate other than a highest refresh rate to save power consumption).

Regarding claims 3, 11, and 18, Huang et al teach the first refresh rate is sixty (60) hertz or more ([0054], the refresh rate selection controller 120 could select a refresh rate (30 Hz or 60 Hz)).

Huang et al do not specifically teach the second refresh rate is a subharmonic of the first refresh rate.

Huang et al teach that the refresh rate selection controller 120 is configured to select one from a plurality of refresh rates in response to a monitoring of a current state/scenario [0028].

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to utilize Huang’s refresh rate selection controller 120 in a desired manner, because refresh rate selection controller 120 can select various rates 
Regarding claims 4, 12 and 19, Huang et al do not specifically teach the second refresh rate is twenty (20) hertz or less.

Huang et al teach that the refresh rate selection controller 120 is configured to select one from a plurality of refresh rates in response to a monitoring of a current state/scenario [0028].

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to utilize Huang’s refresh rate selection controller 120 in a desired manner, because refresh rate selection controller 120 can select various rates as needed as taught by Huang et al.
Regarding claims 5, 13 and 20 Huang et al teach the indicator is a frame with no image data at a start of the frame ([0037], and/or an increased/decreased frame rate of an image/video stream processed by the processor 100 or provided by application software running on the electronic device 10, note that one of ordinary skill would have ascertained increment of frame rate by zero at initial stage is possible).

Regarding claims 6-7 and 14, Huang et al do not specifically teach “the indicator is an express signal sent from the display engine, wherein the express signal is 

Huang et al teach the indicator is an express signal sent from the display engine  (100), wherein the express signal is communicated over an external link (190), an embedded DisplayPort main link, or an embedded DisplayPort auxiliary link ([0036], the refresh rate selection controller 120 could select the refresh rates in response to monitoring of the current state/scenario such that the processor 100 could transition between states/scenarios mainly based on information regarding a current state/scenario, [0045], any usage of modules including the PMU 190 that is internal or external to or the processor 100 or OS running on the electronic device 10).

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to utilize Huang’s processor100 with respect to monitoring of the current state/scenario in a desired manner, because the current state/scenario indicate abroad usage of current usage scenarios, status, and operations of processor 100 as taught by Huang et al
Regarding claims 8 and 15, Huang et al teach a second display (300), wherein the display (300) includes a second image viewable by the user and the second image  ([0027], the display panel 300 is operable to display images with an alterable refresh rate. Preferably, the display panel 300 is dynamically selected to be refreshed with one of a plurality of possible refresh rates, [0006], enhancing user’s visual experience); and a second timing controller (140, 120) 0028], the processor 100 comprises a refresh rate selection controller 120 and a display controller 14), 

Huang et al do not specifically teach “wherein the second timing controller receives a second indicator from the display engine and uses the second indicator to determine if the third refresh rate can be lowered to a fourth refresh rate without the frame rate of the video stream from the display engine being changed”.

Huang et al teach the second timing controller (120) receives a second indicator from the display engine (100) ([0036], the refresh rate selection controller 120 could select the refresh rates in response to monitoring of the current state/scenario such that the processor 100 could transition between states/scenarios mainly based on information regarding a current state/scenario)  and uses the second indicator to determine if the third refresh rate (120) can be lowered to a fourth refresh rate (120) without the frame rate of the video stream from the display engine (100) being changed ([0027], the processor 100, [0065], if the ISC 180 detects that the input image stream has a low frame rate, the refresh rate selection controller 120 can select a low refresh rate of all the refresh rates that the display panel 300 is operable at that is close or identical to the detected low frame rate, note that it would be obvious that “a low frame rate’ could be one fixed value and the refresh rate could vary since the refresh rate selection controller 120 selects).

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to utilize Huang’s refresh rate selection controller 120 as configured in Fig.1 in a desired manner, because the controller 120 could select the refresh rates in response to monitoring of the current state/scenario as taught by Huang et al. 
Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS I ABDULSELAM whose telephone number is (571)272-7685. The examiner can normally be reached on Monday through Friday from 9:00AM to 5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached at telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ABBAS I ABDULSELAM/           Primary Examiner, Art Unit 2623                                                                                                                                                                                             	February 28, 2022